Citation Nr: 1113907	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-37 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for schizophrenia with depression.

2.  Entitlement to service connection for schizophrenia with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to September 1973.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Montgomery, Alabama, that denied the benefit sought on appeal.  

The Board notes that as the claim on appeal involves seeking service connection for a psychiatric disorder, the case of Clemons v. Shinseki, 23 Vet. App. 1 (2009) has been considered.  In Clemons, the Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Here however, the Veteran has specifically indicated that he is seeking service connection for schizophrenia.  He has not alleged, and the newly received medical does not indicate, that he is suffering from another psychiatric disorder for which service connection should be considered.  For these reasons, the Board finds the Clemons decision inapplicable to this matter.  

The Board additionally notes that this appeal initially also included increased rating claims for disability of the Veteran's right foot.  However, in July 2009 correspondence from the Veteran and his representative, these issues were withdrawn from appeal.  Accordingly, these issues will not be addressed by the Board and are considered to have been properly withdrawn in accord with 38 C.F.R. § 20.204.

The issues of entitlement to a total rating based on individual unemployability, as well as a claim for educational benefits under Chapter 30, Title 38, United States Code, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for schizophrenia with depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed October 1998 Board decision denied service connection for schizophrenia with depression.

2. The evidence pertaining to the Veteran's schizophrenia with depression received subsequent to the October 1998 Board decision was not previously received, relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The Board's October 1998 decision that denied service connection for schizophrenia with depression is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for schizophrenia with depression.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 1998 the Board denied service connection for schizophrenia with depression.  Notice of this denial and of the Veteran's appellate rights was provided to the Veteran.  He did not appeal and the October 1998 Board decision became final.  
	
In July 2005 the Veteran sought to reopen his previously denied claim for service connection and the subsequent appeal ensued.  For claims such as this received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence received since the Board's October 1998 denial includes VA treatment records, private treatment records, and lay evidence, to include personal hearing testimony.  This evidence is new because it was not previously associated with the claims file.

The evidence is also material because a reasonable possibility of substantiating the Veteran's claim has been raised, and the evidence is not cumulative or redundant of existing evidence.  The Veteran's claim for service connection was denied by the Board in October 1998 because no evidence had been presented to substantiate the claim, including any nexus opinion linking the condition to service.  

Since the Board's October 1998 denial, the United States Court of Appeals for Veterans Claims (Court) has issued Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Here, at the November 2010 hearing the Veteran testified that he has experienced ongoing symptoms of his schizophrenia since service.  He testified that his first indications of a psychiatric problem in service was forgetfulness and feeling like he couldn't "explain things like I normally supposed to. I get caught up with my words and whatever."  The Board notes that a September 1999 mental evaluation by the Social Security Administration, which diagnosed the Veteran with schizophrenia, similarly indicates that the Veteran "seemed to have a hard time staying focused on what [the questions] were, or else had difficulty interpreting what the question actually meant."  Similarly, a service treatment record from August 1972 also indicated that the Veteran "misinterpreted and confused a lot of questions asked to him and his answers to questions would often be mumbled and unintelligible."  This evidence supports the Veteran's contentions of a continuity of symptomatology.

These competent lay statements of the Veteran suggest that he first manifested psychiatric symptoms while on active duty which were evaluated by mental health professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, this new lay and other evidence indicates that these symptoms continued after service and may have formed the basis of his eventual diagnosis of schizophrenia.  If this newly submitted lay evidence is presumed credible, see Justus, 3 Vet. App. at 512-13, the Veteran has submitted evidence which "indicates" that his schizophrenia "may be associated" with symptoms that developed and were observed during and after service.  As such, new and material evidence has been submitted and the Veteran's previously denied claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  Shade, 24 Vet. App. at 119-21.

Notice and Assistance

A discussion addressing whether VA's duties to notify and assist the Veteran have been satisfied with regard to the issue of new and material evidence for schizophrenia with depression is not warranted.  To the extent necessary, VA has fulfilled its duties to notify and to assist the Veteran in the development of his claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  In light of the determination reached on this issue, no prejudice has resulted to the Veteran by the Board's consideration of this appeal at this time.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

It is further noted that as the issue adjudicated above is whether new and material evidence has been received, the Board calls attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which addresses notice requirements specific to new and material claims.  Essentially, under Kent, the Veteran must be apprised as to the requirements both of the underlying service connection claim, as well as the definitions of new and material evidence.  Kent further requires that the notice inform the Veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

Here, regardless of whether the VCAA notice letter of record fully meets the requirements of Kent, because the instant decision reopens the Veteran's claim, any deficiency with respect to notice regarding new and material evidence is moot.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for schizophrenia with depression is reopened.
REMAND

At the outset, the Board notes that during the pendency of this appeal the Court issued Dingess v. Nicholson, 19 Vet. App. 473 (2006), which requires that notice be provided concerning the evaluation or the effective date that could be assigned should service connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Complaint notice is required in this regard.  

Additionally, the Veteran testified at the November 2010 hearing that he currently receives benefits from the Social Security Administration (SSA) for his schizophrenia and seizures.  While it appears that medical records from SSA are of record, the decision itself has not been obtained.  All records considered by that agency in deciding the Veteran's claim for disability benefits, including a copy of any decision, should be obtained.  See Martin v. Brown, 4 Vet. App. 136 (1993) (not only must the final Social Security Administration decision be obtained, but all records upon which that decision was based must be obtained as well); 38 C.F.R. § 3.159(c)(2) (2010).  

The Board additionally finds that a VA examination is necessary for his claim for service connection.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.
	
Here, the Veteran has been diagnosed with schizophrenia as documented in a June 2006 VA treatment record, for example.  Additionally, as discussed in the decision above, the Veteran has provided lay evidence that he suffered from the same symptoms of schizophrenia in service as his current symptoms and his service treatment records, including a treatment note of August 1972, document the presence of psychiatric symptoms.  While VA examinations were provided in 1997 and 1991, the examiners failed to provide any nexus opinion.  Such an opinion should be sought.  On remand, the examiner should further opine on whether the Veteran's current schizophrenia is related to his service-connected bilateral foot disorder, as he testified that the onset of his foot disorder in service appeared to be the catalyst for his psychiatric problems.  Additionally, the examiner should opine on whether there has been a continuity of symptomatology since service, and also whether any psychosis was present to a compensable degree within one year of separation from service.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notice of the information or evidence needed to establish a disability rating and/or effective date for the claims on appeal pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO/AMC shall obtain any outstanding Social Security Administration records pertinent to the Veteran's claim for Social Security disability benefits, to particularly include a copy of any decision issued. 

3. The RO/AMC shall afford the Veteran a VA examination to ascertain the nature and etiology of his psychiatric disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner shall review all pertinent records associated with the claims file and offer comments and an opinion addressing the following issues:
      
(a) Whether it is at least as likely as not (i.e., probability of 50 percent or greater), that the Veteran's currently diagnosed psychiatric disorder had its onset during service or is in any other way causally related to his active service.

(b)  The examiner should further opine on whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's psychiatric disorder has been caused or aggravated by his service-connected foot disabilities.  The Veteran has testified that the onset of his foot disorder in service appeared to be the catalyst for his psychiatric problems.

(c)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater), that there have been manifestations of the Veteran's psychiatric disorder continuously since service.

(d)  Whether at least as likely as not (i.e., probability of 50 percent or greater), that the Veteran had any psychosis that was present to a compensable degree within one year of the Veteran's separation from service.  "Psychosis" has been defined by VA to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2010).

In doing so, the examiner should acknowledge the Veteran's report of a continuity of symptomatology.   
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

After all of the above actions have been completed, a corrective notice and assistance letter has been issued, and the Veteran has been given adequate time to respond, readjudicate his claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


